Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are "plasma generating unit" (claim 15).
"plasma generating unit" (claim 15) is described in paragraph [0144] as being electrically connected to a high frequency power source and has a structure shown in Fig. 18 that one of ordinary skill in the art would understand as comprising an electrode. Thus, "plasma generating unit" (claim 15) shall be interpreted as comprising a plasma generating electrode or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Further claim interpretation: 
Several claim limitations recite generic place holder “unit” but does not invoke interpretation under U.S.C. 112(f) since the claim limitations are further provided/recited with sufficient structure. Such claim limitations are: “support unit” (claim 2, 6, 7, 16); “first contact unit” (claim 2, 3, 5, 6, 11, 12, 16, 17, 19); “second contact unit” (claim 4, 7, 12, 16, 17, 20); “protection unit” (claims 2, 5, 6, 11, 16, 20). For example, Claim limitation “protection unit” (claims 2, 5, 6, 11, 16, 20) does not invoke interpretation under U.S.C. 112(f) since the claims provide further structure (i.e. “a protection unit extending from inside of the support unit in a horizontal direction and surrounding” a portion of the chuck).
Claim limitation “power source” (claims 8, 14, and 18) shall be interpreted as comprising a source of driving force or power including common structures such as a motor, 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al. (US 2017/0213758 A1 hereinafter “Rice”).
Regarding claim 1, Rice teaches an electrostatic chuck comprising:
 a chuck plate (comprising electrostatic chuck 229, Fig. 2A-2B) configured to mount a substrate (109, Fig. 2A and 2B) (paragraph [0034]); 
an insulation pillar (comprising quartz sleeve 230, Fig. 2A-2B) provided outside the chuck plate (comprising 229, Fig. 2A-2B), the insulation pillar (comprising 230, Fig. 2A-2B) having a pin hole (i.e. hole in 230 through which pushpin 248 extends, Fig. 2A and 2B) formed therein (paragraph [0033], [0038]);
a first movable ring (comprising cover ring 246, Fig. 2A-2B) provided on the insulation pillar (comprising 230, Fig. 2A-2B), surrounding a side of the chuck plate;
a second movable ring (comprising second edge ring 244, Fig. 2A-2B) configured to cover at least a part of an upper portion of the first movable ring (comprising 246, Fig. 2A-2B) (paragraph [0036], [0038]); and
a driving pin (comprising pushpin 248, Fig. 2A-2B) configured to move in the pin hole (i.e. hole in 230 through which pushpin 248 extends, Fig. 2A and 2B)  of the insulation pillar (comprising 230, Fig. 2A-2B) in a vertical direction, the driving pin overlapped by at least a part of the first movable ring (comprising 246, Fig. 2A-2B) and at least a part of the second movable ring (comprising 244 ,Fig. 2A-2B) in the vertical direction, wherein the driving pin is configured to drive the first movable ring (comprising 246, Fig. 2A and 2B) and the second movable ring (comprising 244, Fig. 2A-2B) in the vertical direction or to drive the second movable ring (comprising 244, Fig. 2A) in the vertical direction (paragraph [0038]-[0039]).
Regarding claim 8, Rice teaches a guide holder (comprising pushpin guides 239, Fig. 2A and 2B, paragraph [0038]) configured to guide movement of the driving pin (comprising 248, Fig. 2A and 2B) in the vertical direction; and a power source (i.e. source or driving force; see discussion regarding interpretation of “power source” above; comprising actuators 247, Fig. 2A and 2B) configured to transmit power to the driving pin (comprising 248, Fig. 2A and 2B) (paragraph [0038]-[0039]).
Regarding claim 15, Rice teaches a substrate processing apparatus (abstract, Fig. 1) comprising:
 a process chamber (comprising process chamber 100 including chamber body 101 and lid 103, Fig. 1, paragraph [0026]) configured to regulate an internal space (comprising inner space/volume defined by lid 103 and chamber body 101, Fig. 1) for processing a substrate (109, Fig. 1, paragraph [0026]); 
a gas supply (comprising gas panel 116, Fig. 1, paragraph [0031]) connected to the process chamber and configured to supply a treatment gas for processing the substrate in the internal space; 
a plasma generating unit (comprising inductively coupled plasma apparatus 102, Fig. 1, paragraph [0028]) configured to generate plasma in the internal space (paragraph [0028]); and 
an electrostatic chuck (comprising substrate support assembly 111, Fig. 1, 2A and 2B, paragraph [0027], [0033]) configured to support the substrate (109, Fig. 1, 2A and 2B) in the internal space, wherein the electrostatic chuck comprises:
 a chuck plate (comprising electrostatic chuck 229, Fig. 2A-2B, paragraph [0033]-[0034]) configured to mount the substrate; 
an insulation pillar (comprising quartz sleeve 230, Fig. 2A-2B; one of ordinary skill in the art would appreciate that quartz is a dielectric/electrically insulating material, further the broadest reasonable interpretation of ) provided outside the chuck plate (comprising 229, Fig. 2A-2B), the insulation pillar (comprising 230, Fig. 2A-2B) having a pin hole (i.e. hole in 230 through which pushpin 248 extends, Fig. 2A and 2B) formed therein (paragraph [0033], [0038]);
a first movable ring (comprising cover ring 246, Fig. 2A-2B) provided on the insulation pillar (comprising 230, Fig. 2A-2B), surrounding a side of the chuck plate;
a second movable ring (comprising second edge ring 224, Fig. 2A-2B) configured to cover at least a part of an upper portion of the first movable ring (comprising 246, Fig. 2A-2B) (paragraph [0036], [0038]); and
a driving pin (comprising pushpin 248, Fig. 2A-2B) configured to move in the pin hole (i.e. hole in 230 through which pushpin 248 extends, Fig. 2A and 2B)  of the insulation pillar (comprising 230, Fig. 2A-2B) in a vertical direction, the driving pin overlapped by at least a part of the first movable ring (comprising 246, Fig. 2A-2B) and at least a part of the second movable ring (comprising 244 ,Fig. 2A-2B) in the vertical direction, wherein the driving pin is configured to drive the first movable ring (comprising 246, Fig. 2A and 2B) and the second movable ring (comprising 244, Fig. 2A-.
Claim(s) 1, 2, 3, 6, 7, 9, 10, 12, 13, 15, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drewery et al. (WO 2020/231611 having priority date of 10 May 2019 and hereinafter “Drewery”).
Regarding claim 1 and 15, Drewery teaches an electrostatic chuck (comprising a top portion of lower electrode 133, Fig. 2, paragraph [0094]) comprising:
a chuck plate (comprising a top portion of lower electrode 133, Fig. 2, see annotated Fig. 3 of Drewery below) configured to mount a substrate (150, Fig. 2)(paragraph [0094]);
an insulation pillar (comprising bottom ring 234, Fig. 3, paragraph[0097], [0103]; note “insulation pillar” is interpreted broadly to mean a support structure comprising an insulating material wherein paragraph [0103] of Drewery discloses that bottom ring 234 comprises a ceramic and one of ordinary skill in the art would understand that a ceramic is a dielectric/electrically insulating material) provided outside the chuck plate (see annotated Fig. 3A of Drewery below), the insulation pillar (comprising 234, Fig. 3) having a pin hole (comprising unlabeled “channel” as understood in Fig. 3 and disclosed in paragraph [00102]) formed therein;
a first movable ring (comprising mid ring 300, Fig. 3) provided on the insulation pillar (comprising 234, Fig. 3), surrounding a side of the chuck plate (see annotated Fig. 3 below) (paragraph [00097],[00101]);
a second movable ring  (comprising top ring 200, Fig. 3)configured to cover at least a part of an upper portion of the first movable ring (comprising 300, Fig. 3)(paragraph[00095]-[00096],[00101]); and
a driving pin (comprising lift pin 142 and sleeve 236, Fig. 3, paragraph [00094]) configured to move in the pin hole of the insulation pillar (comprising 234, Fig. 3) in a 
Further, regarding claim 15, Drewery teaches a substrate processing apparatus (comprising process module 118, Fig. 2, paragraph [00090]-[00093]) comprising: 
a process chamber (comprising unlabeled box surrounding plasma region 132, upper electrode 131, lower electrode 133, Fig. 2) configured to regulate an internal space for processing a substrate (150, Fig. 2); 
a gas supply (comprising upper electrode 131 which can be a showerhead configured to supply process chemistry/gas chemistry to the plasma region 132, Fig. 2, paragraph [0090]) connected to the process chamber and configured to supply a treatment gas for processing the substrate (150, Fig. 2) in the internal space;
 a plasma generating unit (comprising lower electrode 133, Fig. 2) configured to generate plasma in the internal space (paragraph [00091]);
See annotated Drewery Fig. 3 below.

    PNG
    media_image1.png
    830
    1189
    media_image1.png
    Greyscale

Regarding claim 2 Drewery teaches: wherein the chuck plate (see annotated Fig. 4A below) comprises: a first portion in which the substrate is mounted; and a second portion extending from a lower portion of the first portion to outside the first portion, wherein the first movable ring (comprising 200, see annotated Fig. 4A below) comprises: a support unit (note: "support unit" is interpreted broadly to mean a "support portion" of the first movable ring; see annotated Fig. 4A below) mounted on the insulation pillar (comprising 234, Fig. 3; see also annotated Fig. 4A below); a protection unit (note: "protection unit" is interpreted to mean "protection portion" of the first movable ring; see annotated Fig. 3B and 4A below) extending from inside (i.e. the circumferentially inner side, wherein one of ordinary skill in the art would understand that the center of the electrostatic chuck is toward the left side of Fig. 4A) the support unit in a horizontal direction and surrounding a side of the first portion of the chuck plate and an upper surface of the second portion of the chuck plate; and a first contact unit 

    PNG
    media_image2.png
    751
    1350
    media_image2.png
    Greyscale

Regarding claim 3, Drewery teaches wherein the first driving groove (see annotated Fig. 4A above and also see Fig. 6B-6E) of the first contact unit (see annotated Fig. 3B above) overlaps at least a part of the driving pin in the vertical direction, and wherein, when the driving pin (comprising 142, Fig. 6B-6E) moves with a depth greater than that of the first driving groove (see Fig. 6B-6E) in the vertical direction, the driving pin (comprising 142, Fig. 6B-6E) drives the first movable ring (300, Fig. 6A-6G) and the second movable ring (comprising 200, Fig. 6A-6G)  in the vertical direction(paragraph [00140]-[00142]).
Regarding claim 6, (see annotated Fig. 3B and 4A below) Drewery teaches wherein the chuck plate comprises: a first portion (i.e. upper portion, see annotated Fig. 4A below) in which the substrate is mounted; and a second portion extending from a lower portion of the first 

    PNG
    media_image3.png
    686
    1479
    media_image3.png
    Greyscale

Regarding claim 7, (see annotated Fig. 3A and 4A below) Drewery teaches wherein the second movable ring (comprising 200, Fig. 3A and 4A) comprises: a second contact unit positioned on the support unit of the first movable ring so as to overlap at least a part of the driving pin (comprising 142 including 142a and 142b and 236, Fig. 3A and 4A) in the vertical direction; and a cover (see annotated Fig. 3A and 4A below) extending from the second contact unit in the horizontal direction and covering the part of the upper portion of the first movable ring (comprising 300, Fig. 4A), wherein, when the driving pin (comprising 142 including 142a and 142b and 236, Fig. 3A and 4A) moves with a depth less than a depth of the first driving groove in the vertical direction (as understood from Fig. 6A and 6B), the driving pin drives the second movable ring in the vertical direction without driving the first movable ring in the vertical direction (as understood from Fig. 6A and 6B), and wherein, when the driving pin (comprising 142 including 142a and 142b and 236, Fig. 3A and 4A) moves with a depth greater than the depth of the first driving groove in the vertical direction (Fig. 6C-6E), the driving pin drives the first movable ring and the second movable ring in the vertical direction (paragraph [00140]-[00142]).

    PNG
    media_image4.png
    770
    1462
    media_image4.png
    Greyscale

Regarding claim 9, Drewery teaches a fixed ring (comprising cover ring 232, Fig. 3, paragraph [00096],[00103]) provided on the insulation pillar (comprising 234, Fig. 3) so as to surround the first movable ring (comprising 300, Fig. 3) and the second movable ring (comprising 200, Fig. 3), wherein the fixed ring (comprising 232, Fig. 3) does not overlap the driving pin (comprising 142 including 142a, 142b, 236, Fig. 3) in the vertical direction.
Regarding claim 10 Drewery teaches an electrostatic chuck (comprising a top portion of lower electrode 133, Fig. 1, paragraph [0091],[0094]) comprising: 
a chuck plate (see annotated of Fig. 3 below) including a first portion (i.e. upper portion) on which a substrate is mounted and further including a second portion extending from a lower portion of the first portion to outside the first portion (see annotated Fig. 3 below); 
an insulation pillar (comprising bottom ring 234, Fig. 3, paragraph[0097], [0103]; note “insulation pillar” is interpreted broadly to mean a support structure comprising an insulating material wherein paragraph [0103] of Drewery discloses that bottom ring 234 comprises a ceramic and one of ordinary skill in the art would understand that a ceramic is a dielectric/electrically insulating material) provided 
a first movable ring (comprising mid ring 300, Fig. 3) provided on the insulation pillar (comprising 234, Fig. 3)surrounding a side of the first portion of the chuck plate and an upper surface of the second portion of the chuck plate (see annotated Fig. 3 below);
a second movable ring  (comprising top ring 200, Fig. 3) covering a part of an upper portion of the first movable ring (comprising 300, Fig. 3)(paragraph[00095]-[00096],[00101]); and
a driving pin (comprising lift pin 142 including 142a and 142b and sleeve 236, Fig. 3, paragraph [00094],[00098]) configured to drive the first movable ring (comprising 200, Fig. 3) and the second movable ring (comprising 200, Fig. 3) in a vertical direction and including a pin shaft (comprising 142 including 142a and 142b, Fig. 3) extending from the pin hole (i.e. channel/hole formed in 234 through which pin 142 extends, Fig. 3) in the vertical direction so as to be overlapped by at least a part of the second movable ring (comprising 200, Fig. 3) in the vertical direction (paragraph [00103]), and 
the driving pin (comprising 142, 142a, 142b and 236, Fig. 3) further including a pin protrusion (comprising 236, Fig. 3) protruding from the pin shaft (comprising 142 including 142a and 142b, Fig. 3) in a horizontal direction so as to be overlapped by at least a part of the first movable ring (comprising 300, Fig. 3) in the vertical direction (paragraph [00103]).
See annotated Fig. 3 of Drewery below.

    PNG
    media_image5.png
    665
    1005
    media_image5.png
    Greyscale

Regarding claim 11, Drewery teaches wherein the first movable ring (comprising 300, Fig. 3 and 4A) comprises: a first contact unit (note: "first contact unit" is interpreted to mean "first contact portion" of the first movable ring; see annotated Fig. 3B and 4A below) provided on the insulation pillar (comprising 234, Fig. 3) so as to overlap at least a part of the pin protrusion (comprising 236, Fig. 3) in the vertical direction; and a protection unit (note: "protection unit" is interpreted to mean "protection portion" of the first movable ring; see annotated Fig. 3B and 4A below) extending from the first contact unit to an inside of the first contact unit and surrounding the side of the first portion of the chuck plate and the upper surface of the second portion of the chuck plate. See annotated Fig. 3B and 4A below.

    PNG
    media_image6.png
    708
    1300
    media_image6.png
    Greyscale

Regarding claim 12, Drewery teaches wherein the second movable ring (comprising 200, Fig. 3A and 4A) comprises: a second contact unit (note: “second contact unit” is interpreted as “second contact portion” of the second movable ring; see annotated Fig. 3A and 4A below; comprising groove 210 including contact position 212, Fig. 3A, paragraph [0096]) provided on the first contact unit (see annotated Fig. 4A below) so as to overlap the pin shaft (comprising ) in the vertical direction; and a cover extending from the second contact unit in the horizontal direction and covering the part of the upper portion of the first movable ring (comprising 300, Fig. 3, 3A, and 4A), wherein, when the driving pin (comprising 142, Fig. 3) moves in the vertical direction in a state in which the pin protrusion (comprising 236, Fig. 3 and 4A) does not contact the first contact unit (see Fig. 6A-6C), the driving pin (comprising 142, Fig. 6A-6C) drives the second movable ring (comprising 200, Fig. 6A-6C) in the vertical direction without driving the first movable ring (comprising 300, Fig. 3A) in the vertical direction, and wherein, when the driving pin (142, Fig. 6D-6E) moves in the vertical direction in a state in which the pin protrusion (comprising 236, Fig. 6D-6E)contacts the first contact unit, the driving pin (comprising 142, Fig. 6D-6E) drives the first movable ring (comprising 300, Fig. 6A-6G) and 

    PNG
    media_image7.png
    785
    1464
    media_image7.png
    Greyscale

Regarding claim 13, Drewery further teaches wherein the pin protrusion (comprising 236, Fig. 3B and 4A) is a ring (as understood from at least Fig. 3B) surrounding the pin shaft (comprising 142a, Fig. 4A) (paragraph [00103]).
Regarding claim 19, Drewery further teaches wherein the driving pin (comprising 142, 142a, 142b, and 236, Fig. 3) comprises a pin shaft (comprising 142a and 142b, Fig. 3) extending form the pin hole (i.e. the hole extending through 234, Fig. 3) so as to overlap at least the part of the second movable ring (comprising 200, Fig. 3) in the vertical direction (the pin shaft (142a and 142b, Fig. 3) overlap second movable ring 200 in a bottom view, it is understood that the pin shaft (142a and 142b, Fig. 3) and the second movable ring 200 overlap with one another to enable driving movement in the vertical direction from the pin shaft); and a protrusion (comprising sleeve 236, Fig. 3) protruding from the pin shaft (comprising 142a and 142b, Fig. 3) in a horizontal direction so as to overlap at least the part of the first movable ring in the vertical direction (the protrusion 236 overlaps the first movable ring 300 at least in a bottom view as 
Regarding claim 20, (see annotated Fig. 3A, 3B and 4A below) Drewery teaches wherein the first movable ring (comprising 300, Fig. 3B and 4A) comprises: a first contact unit (note: "first contact unit" is interpreted to mean "first contact portion" of the first movable ring; see annotated Fig. 3B and 4A below) provided on the insulation pillar (comprising 234, Fig. 3) so as to overlap at least a part of the protrusion (comprising 236, Fig. 3) of the driving pin (comprising 142, 142a, 142b, and 236, Fig. 3) in the vertical direction; and a protection unit (note: "protection unit" is interpreted to mean "protection portion" of the first movable ring; see annotated Fig. 3B and 4A below) extending from the first contact unit in the horizontal direction and surrounding the side of the chuck plate, wherein the second movable ring (comprising 200, Fig. 3) comprises: a second contact unit (note: second contact unit is interpreted to mean “second contact portion” of the second movable ring) overlapping the pin shaft (comprising 142a and 142b, Fig. 3) in the vertical direction and provided on at least a part of the first contact unit (see annotated Fig. 3A and 4A below); and a cover (see annotated Fig. 3A and 4A below) extending from the second contact unit in the horizontal direction and covering the part of the upper portion of the first movable ring (comprising 300, Fig. 3).

    PNG
    media_image8.png
    726
    1457
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    766
    1463
    media_image9.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4, 5, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewery et al. (WO 2020/231611 having priority date of 10 May 2019 and hereinafter “Drewery”) as applied in claim 1, 2, 3, 6, 7, 9, 10, 12, 13, 15, 19, 20  above and further in view of Rathnasinghe et al. (US 2020/0312633 A1 hereinafter “Rathnasinghe”) or alternatively in view of Sanchez et al. (US 2020/0395195 A1 hereinafter “Sanchez”).
Regarding claim 4, Drewery teaches all of the limitations of claim 1 respectively as applied above and Drewery further teaches: (see annotated Fig. 3A and 4A below) wherein the second movable ring (comprising 200, Fig. 3A and 4A) comprises: a second contact unit (note: second contact unit is interpreted as “second contact portion” of the second movable ring”) provided overlapping the insulation pillar (comprising 234, Fig. 3), surrounding the first movable ring (comprising 300, Fig. 3), and having a second driving groove (see annotated Fig. 3A and 4A below) in which the driving pin is positioned; and a cover (see annotated Fig. 3A and 4A below) extending from the second contact unit in the horizontal direction and covering at least the part of the upper portion of the first movable ring (comprising 300, Fig. 3), wherein a depth of the second driving groove is less than a depth of the first driving groove (see annotated Fig. 4A below), wherein, when the driving pin moves with a depth greater than the depth of the second driving groove and less than the depth of the first driving groove in the vertical direction, the driving pin (comprising 142, Fig. 3) drives the second movable ring (comprising 200, Fig. 3)  in the vertical direction without driving the first movable ring in the vertical direction (as understood from Fig. 6A and 6B)(paragraph [00140]-[00142]), and  35wherein, when the driving pin (comprising 142, Fig. 3) moves with a depth greater than the depth of the first driving groove 
See annotated Fig. 3A and 4A of Drewery below.

    PNG
    media_image10.png
    783
    1455
    media_image10.png
    Greyscale

Drewery as applied above does not explicitly teach that the second contact unit (of the second movable ring) is provided on the insulation pillar (claim limitation “on the insulation pillar” is interpreted as the second contact unit is supported in contact with the insulation pillar).
However, Rathnasinghe teaches an electrostatic chuck (comprising substrate support 300, Fig. 3B; comprising substrate support 500; paragraph [0004][0039]) including a second ring (comprising edge ring 324, Fig. 3B, paragraph [0050]-[0055]; comprising edge ring 526, Fig. 5B, paragraph [0067]-[0068]) having a second contact unit (comprising outer portion of 324 which overlaps pin 332 and pillar 320, Fig. 3B;comprising outer portion of 526 which overlaps pin 532 and pillar 520, Fig. 5) provide on a pillar (comprising bottom ring 320, Fig. 3B, paragraph [0050]; comprising bottom ring 520, Fig. 5B, paragraph [0067]). Rathnasinghe 
Alternatively, Sanchez teaches an electrostatic chuck (comprising substrate support 106, Fig. 1, paragraph [0004],[0050]; comprising support 304, Fig. 3A, paragraph [0064]) including a second ring (comprising top edge ring 308, Fig. 3A) having a second contact unit (comprising outer flange 320, Fig. 3A, paragraph [0065]) provide on a pillar (comprising bottom edge ring 312, Fig. 3A). Sanchez teaches that such a configuration can protect the first ring (comprising middle edge ring 310, Fig. 3A) and interior parts of the substrate support/electrostatic chuck from direct contact with plasma thus preventing erosion (paragraph [0065]).
Additionally, Drewery teaches that the dimensions of the first and second movable rings (i.e. middle and top rings respectively) can vary depending on the size of the substrate, electrostatic chuck, size of channels or grooves formed in the rings(paragraph [00147],[0151]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure (i.e. by adjusting the geometry or the dimensions of the top bottom and middle rings of Drewery) the second contact unit of the second movable ring (Drewery: 200, Fig. 3; Rathnasinghe: comprising outer portion of 324 which overlaps pin 332 and pillar 320, Fig. 3B; comprising outer portion of 526 which overlaps pin 532 and pillar 520, Fig. 5; Sanchez: comprising outer flange 320, Fig. 3A, paragraph [0065]) to be provided on the insulation pillar (Drewery: 234,Fig.3) in view of teachings of Rathanasinghe or alternatively Sanchez in the apparatus of Drewery as a known suitable alternative configuration of a second contact unit/portion of a second ring with respect to the electrostatic chuck and support pillar which would enable protecting the first movable ring (i.e. Drewery: 300, Fig. 3) as well as 
Regarding claim 5, Drewery in view of Rathnasinghe (or alternatively Sanchez) teaches all of the limitations of claim 4 as applied above.
Drewery further teaches (see annotated Fig. 3B and 4A below) wherein the second movable ring (comprising 200, Fig. 3) comprises a protrusion protruding downward toward the first movable ring (comprising 300, Fig. 3) wherein the first movable ring (300, Fig. 3) comprises a protrusion groove (see annotated Fig. 3B and 4A below) accommodating the protrusion between the protection unit and the first contact unit. As understood from annotated Fig. 3B and 4A below, the protrusion groove of the first movable ring 300 is located between a protruding end of the protection unit and the end of the first contact unit. The claims are broad and do not describe in detail exactly how the protrusion is located between the protection unit and the first contact unit.

    PNG
    media_image11.png
    759
    1474
    media_image11.png
    Greyscale

Regarding claim 16
Drewery further teaches (see annotated Fig. 3A, 3B, 4A below) wherein the first movable ring (comprising 200, see annotated Fig. 4A below) comprises: a support unit (note: "support unit" is interpreted broadly to mean a "support portion" of the first movable ring; see annotated Fig. 4A below) mounted on the insulation pillar (comprising 234, Fig. 3; see also annotated Fig. 4A below); a protection unit (note: "protection unit" is interpreted to mean "protection portion" of the first movable ring; see annotated Fig. 3B and 4A below) extending from inside (i.e. the circumferentially inner side, wherein one of ordinary skill in the art would understand that the center of the electrostatic chuck is toward the left side of Fig. 4A) the support unit in a horizontal direction and surrounding a side of the first portion of the chuck plate and an upper surface of the second portion of the chuck plate; and a first contact unit (note: "first contact unit" is interpreted to mean "first contact portion" of the first movable ring; see annotated Fig. 3B and 4A below) extending from outside (i.e. circumferentially outer side of the support unit) the support unit in the horizontal direction and having a first driving groove (see annotated Fig. 3B and 4A below) in which the driving pin (comprising 142, Fig. 3) may be positioned; the second movable ring (comprising 200, Fig. 3A and 4A) comprises: a second contact unit (note: second contact unit is interpreted as “second contact portion” of the second movable ring”) provided overlapping the insulation pillar (comprising 234, Fig. 3), surrounding the first movable ring (comprising 300, Fig. 3), and having a second driving groove (see annotated Fig. 3A and 4A below) in which the driving pin is positioned; and a cover (see annotated Fig. 3A and 4A below) extending from the second contact unit in the horizontal direction and covering at least the part of the upper portion of the first movable ring (comprising 300, Fig. 3).

    PNG
    media_image12.png
    730
    1471
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    777
    1458
    media_image13.png
    Greyscale

Drewery as applied above does not explicitly teach that the second contact unit (of the second movable ring) is provided on the insulation pillar (claim limitation “on the insulation pillar” is interpreted as the second contact unit is supported in contact with the insulation pillar).
However, Rathnasinghe teaches an electrostatic chuck (comprising substrate support 300, Fig. 3B; comprising substrate support 500; paragraph [0004][0039]) including a second ring (comprising edge ring 324, Fig. 3B, paragraph [0050]-[0055]; comprising edge ring 526, Fig. 5B, paragraph [0067]-[0068]) having a second contact unit (comprising outer portion of 324 which overlaps pin 332 and pillar 320, Fig. 3B;comprising outer portion of 526 which overlaps pin 532 and pillar 520, Fig. 5) provide on a pillar (comprising bottom ring 320, Fig. 3B, paragraph [0050]; comprising bottom ring 520, Fig. 5B, paragraph [0067]). Rathnasinghe additionally teaches various different configurations of top, middle and bottom rings (see all figures of Rathanasinghe). Rathnasinghe teaches that the various configurations can provide non-direct, labyrinthine path to interior structures of the substrate support/electrostatic chuck reducing likelihood of plasma leakage and erosion of interior structures of the substrate support/electrostatic chuck (paragraph [0055], [0070]).
Alternatively, Sanchez teaches an electrostatic chuck (comprising substrate support 106, Fig. 1, paragraph [0004],[0050]; comprising support 304, Fig. 3A, paragraph [0064]) including a second ring (comprising top edge ring 308, Fig. 3A) having a second contact unit (comprising outer flange 320, Fig. 3A, paragraph [0065]) provide on a pillar (comprising bottom edge ring 312, Fig. 3A). Sanchez teaches that such a configuration can protect the first ring (comprising middle edge ring 310, Fig. 3A) and interior parts of the substrate support/electrostatic chuck from direct contact with plasma thus preventing erosion (paragraph [0065]).
Additionally, Drewery teaches that the dimensions of the first and second movable rings (i.e. middle and top rings respectively) can vary depending on the size of the substrate, electrostatic chuck, size of channels or grooves formed in the rings(paragraph [00147],[0151]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure (i.e. by adjusting the geometry or the dimensions of the top bottom and middle rings of Drewery) the second contact unit of the second movable ring (Drewery: 200, Fig. 3; Rathnasinghe: comprising outer portion of 324 which overlaps pin 332 
Regarding claim 17, Drewery in view of Rathnasinghe (or alternatively Sanchez) teaches all of the limitations of claim 16 as applied above.
Drewery further teaches wherein the driving pin (comprising 142 including 142a, 142b, and 236, Fig. 3) is overlapped by at least a part of the first contact unit (see annotated Fig. 3B and 4A above in claim 16 rejection; note, drive pin part 236 overlaps with first contact unit) and at least a part of the second contact unit (see annotated Fig. 3A and 4A above in claim 16 rejection; note drive pin part 142a and 142b overlaps with second contact unit) in the vertical direction, and wherein a depth of the first driving groove is greater than a depth of the second driving groove (see annotated Fig. 4A below).

    PNG
    media_image14.png
    846
    1353
    media_image14.png
    Greyscale

Claim 8, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewery et al. (WO 2020/231611 having priority date of 10 May 2019 and hereinafter “Drewery”) as applied in claim 1, 2, 3, 6, 7, 9, 10, 12, 13, 15, 19, 20  above and further in view of Rice et al. (US 2017/0213758 A1 hereinafter “Rice”).
Regarding claim 8, 14, 18, Drewery teaches all of the limitations of claim 1, 10, 15 respectively as applied above.
Drewery further teaches regarding claim 8, 14, and 18, a power source (i.e. source or driving force; see discussion regarding interpretation of “power source” above; comprising actuator 143, Fig. 3) configured to transmit power to the driving pin (comprising 142, Fig. 3) (paragraph [00107][00110][00120]-[00121]).
Drewery additionally teaches regarding claims 14 and 18, a fixed ring (comprising cover ring 232, Fig. 3, paragraph [00096],[00103]) provided on the insulation pillar (comprising 234, Fig. 3) so as to surround the first movable ring (comprising 300, Fig. 3) and 
Regarding claims 8, 14, 18, Drewery is silent/does not explicitly teach a guide holder configured to guide movement of the driving pin in the vertical direction.
However, Rice teaches a substrate processing apparatus (abstract, Fig. 1) including an electrostatic chuck (comprising electrostatic chuck 229, Fig. 2A-2B) and a guide holder (comprising pushpin guides 239, Fig. 2A and 2B, paragraph [0038]) configured to guide movement of the driving pin (comprising 248, Fig. 2A and 2B) in the vertical direction(paragraph [0038]). Rice teaches that the guide holder (comprising 239, Fig. 2A and 2B) facilitates actuation of the driving pin (comprising 248, Fig. 2A and 2B)(paragraph [0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a guide holder configured to guide movement of the driving pin in the vertical direction in view of teachings of Rice in the apparatus of Drewery to enable facilitating actuation of the driving pin (Rice: paragraph [0038]) (i.e. easier or improved drive pin movement).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan et al. (US 2016/0211166 A1) teaches two movable rings (Fig. 18-20)
Hayashi (US 2021/0098238 A1) teaches two movable rings Fig. 3-8
Emura (US 2021/0066052 A1) teaches two movable rings Fig. 5
Uchida et al. (US 2020/0219753 A1) teaches two movable rings (see Fig. 4A to Fig. 5D) and Fig. 3B teaches a driving pin shape substantially similar to the pin disclosed in instant invention Fig. 15-17.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716